Citation Nr: 0432278	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  97-34 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right ankle sprain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left ankle sprain, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for right knee 
chondromalacia patella, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for left knee 
chondromalacia patella, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 1976 
and from November 1978 to November 1981.  This matter 
initially came before the Board of Veterans' Appeals (Board 
or BVA) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

In a May 2003 decision, the Board denied, among other things, 
increased ratings for residuals of a right ankle sprain, 
residuals of a left ankle sprain, chondromalacia patella of 
the right knee, and chondromalacia patella of the left knee.  
The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a June 2004 
Order, the Court vacated the Board's decision with respect to 
the denial of those claims and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).  Other issues adjudicated 
in the Board's May 2003 decision were not appealed and were 
properly dismissed by the Court.

In a September 2004 letter, the veteran's attorney requested 
an increased evaluation for the veteran's service-connected 
psychiatric disorder (adjustment disorder with mixed anxiety 
and depressed mood).  In a VA Form 21-4138 dated January 
2004, the veteran also requested that he be granted a total 
disability evaluation based on individual unemployability by 
reason of his service-connected disabilities.  As these 
matters have not been procedurally developed for appellate 
review, the Board refers them back to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he is entitled to higher ratings for 
his service-connected 
residuals of a right ankle sprain, residuals of a left ankle 
sprain, chondromalacia patella of the right knee, and 
chondromalacia patella of the left knee.  Based on the Joint 
Motion and evidence submitted since the May 2003 Board 
decision, the Board finds that additional development is 
needed before it can adjudicate these claims. 

In its May 2003 decision, the Board pointed out that in some 
cases where a veteran has a knee disorder involving 
instability and arthritis, separate ratings may be assigned 
under DC 5257 (subluxation and lateral instability) and DC 
5003 (arthritis).  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).  The Board then determined that separate ratings were 
not warranted for instability and arthritis because the 
record contained no X-ray evidence of arthritis involving 
either knee.  

Since the Board's May 2003 decision, however, the veteran's 
knees were examined by VA in July 2004.  X-rays at that time 
showed mild degenerative changes of both knees.  It thus 
appears that evidence submitted since the May 2003 Board 
decision shows that the veteran may be entitled to separate 
ratings for instability and arthritis.  Unfortunately, the 
Board finds that it is unable to adjudicate these claims at 
this time because the RO has not issued a Supplemental 
Statement of the Case addressing this newly submitted 
evidence, nor has the veteran submitted a waiver of RO 
consideration.  A remand is therefore required to correct 
this procedural problem.  38 C.F.R. § 19.31 (2004).  

The Joint Motion also pointed out that the Board's May 2003 
decision relied on a December 2002 examination report in 
evaluating the veteran's disabilities involving his ankles 
and knees.  The Joint Motion then indicted that this 
examination report may be insufficient to evaluate the 
veteran's ankles and knees, with consideration of 38 C.F.R. 
§§ 4.40 and 4.45 for functional loss due to pain.  See Deluca 
V. Brown, 8, Vet. App. 202, 204-05 (1995).  The Board notes, 
however, that the veteran's ankles and knees were examined by 
VA in July 2004.  This examination reported includes X-ray 
findings for the ankles and knees, testing for stability of 
the knee joints, and range-of-motion testing for the ankles 
and knees.  

The veteran's attorney argues, however, that the veteran is 
entitled to yet another examination because the examiner in 
July 2004 did review the veteran's claims file.  The Board 
need not address the adequacy of the examination at this 
time, although the RO is free to schedule the veteran for 
another VA examination with respect to his increased-rating 
claims.  Moreover, the veteran may also submit any additional 
evidence he has in connection with these claims.  

Finally, the Joint Motion pointed out that the Board provided 
insufficient reasons and bases with respect to the issue of 
an extraschedular evaluation.  The Board will address this 
issue after the case has been returned following this remand. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be notified that 
he may submit any additional evidence 
with respect to the issues on appeal.  In 
addition, the RO may also undertake any 
additional development it deems 
necessary, including scheduling the 
veteran for appropriate VA examinations.  

2.  Thereafter, the case should be 
reviewed by the RO on the basis of all 
additional relevant evidence added to the 
record since the May 2003 Board decision, 
namely the July 2004 VA examination 
report.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
addresses the additional evidence 
associated with the claims file, as well 
as all pertinent laws and regulations, 
including 38 C.F.R. § 4.71, DC 5003 and 
DC 5257; VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); VAOPGCPREC 9-98 
(Aug. 14, 1998), and VAOPGCPREC 9-2004 
(September 17, 2004).  Thereafter, the 
veteran and his representative must be 
afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with an order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




